Citation Nr: 1536662	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  12-20 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for major depressive disorder.

2.  Entitlement to an initial rating higher than 60 percent for HIV related illness.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to December 1983.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record shows that the Veteran has been incarcerated for the majority of the appeals period.  The Veteran's incarceration does not negate VA's statutory obligation to assist in the development of his claims.  38 U.S.C.A. § 5103A, see also Bolton v. Brown, 8 Vet. App. 185 (1995)(requiring that incarcerated veterans be accorded the same assistance as non-incarcerated veterans).  While VA does not have the authority under 38 U.S.C.A. § 5711 to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician or requiring a VA physician to examine him at the prison where he resides.  See Bolton, at 191.  The Veteran was scheduled for a March 2012 examination for his psychiatric condition and failed to report.  In his July 2012 VA Form 9, the Veteran stated that he was unable to appear for this examination due to his incarceration.  The records relating to this examination request do not appear to have taken the Veteran's incarceration into consideration.  Thus, VA did not fulfill its duty to assist with regard to this examination, and to the extent feasible, another examination should be scheduled.  In this regard, a recent record suggests that the Veteran has been transferred to a transitional center as of May 2015.  As such, the Veteran may now be better able attend a traditional VA examination.  On remand, VA must clarify whether the Veteran is available for a VA examination at a VA medical center or if he is currently incarcerated.  Based on that determination, VA can then determine the appropriate course of action when scheduling these examinations.

With regard to his HIV claim, the available records note his left eye blindness and relate it to his HIV, but find no right eye symptoms.  These records do not provide sufficient information to determine the severity of his claimed symptoms of right ear disfigurement and skin condition, both due to an opportunistic infection.  Due to these limitations within the record, the Veteran is currently rated under Diagnostic Code (DC) 6351.  This diagnostic code allows for a higher rating based on symptoms, including those caused by opportunistic infections, if these symptoms result in a higher overall rating, but not in combination with the rating assigned under DC 6351.  See 38 C.F.R. § 4.88b, DC 6351, Note (2).  Thus, a medical examination that specifically addresses his resultant eye, skin, and ear conditions could potentially result in a higher rating.  To the extent that the Veteran has also argued that the stigma attached to HIV has aggravated his psychiatric disability, as he is currently service connected for an acquired psychiatric disability, any aggravation will be encompassed within the current severity of that disability and it is therefore unnecessary to separately determine the extent of this aggravation.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran is currently actively incarcerated or housed in a transitional center, then take all reasonable measures to schedule the Veteran for the examinations requested below.  

If the Veteran is presently incarcerated, this includes determining the appropriate prison official with the authority to make a decision on this matter and obtaining a definitive answer from that official. Confer with the appropriate official to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1MR, Part III.iv.3.A.9.d.  If that is not possible, address the feasibility of scheduling the Veteran at the prison by (1) VHA personnel; (2) prison medical providers at VA expense with an appropriate Disability Benefits Questionnaire (DBQ); or (3) fee-basis providers contracted by VHA.  If such examination is feasible, the examination should be scheduled at the prison.  If none of the options are feasible, fully explain why none of the examinations could be scheduled. 
In the event that the requested examinations are not conducted, obtain documentation showing that notice of the examination was sent to the address of incarceration, and that the Veteran was not prevented from being examined due to his incarceration.  Any notices returned as undeliverable should also be associated with the record.

2.  Schedule the Veteran for a psychiatric examination to determine the current severity of his major depressive disorder, including the effect that this disability has on his ability to secure or follow substantially gainful employment.

3.  Schedule the Veteran for a HIV examination to determine the current severity of his HIV and associated conditions (such as eye, skin, and ear conditions).  
If necessary, schedule separate eye, skin, and ear examinations.

The examiner should specifically address the affect that this disability and associated conditions have on his ability to secure or follow substantially gainful employment.

4.  Thereafter, readjudicate the issues on appeal, in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

